Citation Nr: 0939388	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-17 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability evaluation for 
service-connection spondylolisthesis of the lumbar spine, 
rated as 10 percent disabling prior to July 7, 2006.

2.  Entitlement to an increased disability evaluation for 
service-connected spondylolisthesis of the lumbar spine, 
rated as 20 percent disabling on and after July 7, 2006.


REPRESENTATION

Appellant represented by:	John S. Berry, Esquire


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to 
January 1967.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a February 2006 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Lincoln, Nebraska, which reopened the Veteran's 
claim, findings that new and material evidence had been 
submitted, and granted the Veteran's claim for service-
connection for spondylolisthesis of the lumbar spine.  A 10 
percent disability evaluation was assigned, effective 
February 2, 1998.  In a July 2006 supplemental statement of 
the case, a 20 percent rating was assigned, effective July 7, 
2006.  Since the RO did not assign the maximum disability 
rating possible, the appeal for a higher evaluation remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where 
a claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The Board has previously considered this appeal.  In August 
2008, the Board issued a denial of the appellant's claims.  
The Veteran subsequently appealed the Board's decision, 
arguing that a rating in excess of assigned rating was 
warranted and appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the "Court").  
In June 2009, while the case was pending before the Court, 
the VA Office of General Counsel and the appellant's attorney 
filed a Joint Motion for Remand, requesting that the Court 
vacate the Board's August 2008 decision, and that it remand 
the case for further development and readjudication.  In June 
2009, the Court granted the parties' Joint Motion, vacated 
the Board's August 2008 decision, and remanded the case to 
the Board for compliance with directives that were specified 
by the Court.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In the aforementioned June 2009 Joint Motion for remand, the 
parties directed VA to afford the Veteran an adequate medical 
examination "which takes into account the records of prior 
medical treatment, so the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The parties 
specifically found that the Veteran's claims folder had not 
been reviewed by the VA examiner during the Veteran's July 
2006 examination, and that because the claims folder contains 
additional evidence, including prior x-ray studies and 
opinions from specialists not discussed by the VA examiner, 
it was unclear whether the examiner was fully informed of the 
claimant's past medical history.  The parties also found that 
the Board did not address whether the examination results 
provided by the examiner sufficiently accounted for records 
of prior treatment such that evaluation of the Veteran's 
claimed disability was a fully informed one.  Accordingly, 
the Board must remand the case for further RO action.

The Board also notes that because the claims file only 
contains the Veteran's VAMC treatment records through April 
2006, an attempt should be made to obtain his most up-to-date 
treatment records.  Where VA has constructive and actual 
knowledge of the availability of pertinent reports in its 
possession, an attempt to obtain those reports must be made.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  As records in the possession of the VA are deemed 
to be constructively of record, they must be obtained.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment 
records pertaining to the Veteran's 
spondylolisthesis of the lumbar spine 
since April 2006 and associate these 
records with the claims folder.  Any 
negative reply should be included in the 
claims folder.
2.  Schedule the Veteran for an 
appropriate VA examination with an 
individual with the appropriate expertise, 
preferably the examiner who previously 
examined the Veteran in July 2006.  The 
examiner should provide a complete 
physical examination with diagnostic 
tests, to determine the current severity 
of the Veteran's spondylolisthesis of the 
lumbar spine.  The complete claims folder 
must be provided to the examiner for 
review in conjunction with the 
examination, and the examiner must note 
that the claims folder has been reviewed.  
The clinician should specifically discuss 
to whether and what extent the Veteran's 
back disorder restricts his routine daily 
activities and employment.  The examiner 
is also requested to delineate all 
manifestations of the Veteran's 
spondylolisthesis, to include any loss of 
motion or neurological abnormalities, and 
comment on the severity of these 
manifestations.  The examiner should also 
comment on whether the Veteran's spinal 
disorder is productive of pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and if so, the 
severity of such symptoms.  All indicated 
tests should be undertaken, to include 
range of motion testing, and all clinical 
findings should be reported in detail.  
Any and all opinions must be accompanied 
by a complete rationale.

3.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC) 
and afforded the opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate process. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


